Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 1 of 11




                             Exhibit
                                       3
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 2 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 3 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 4 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 5 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 6 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 7 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 8 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 9 of 11
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 10 of 11




                                                                                     Admitted to Practice
                                                                             Florida, New York, Georgia and the
        February 1, 2018                                                              Federal Courts of
                                                                                          New York
                                                                                           Florida
        VIA UPS AND EMAIL: susanpeto6@yahoo.com
                                                                                           Georgia
        Ms. Susan Peto                                                                    Colorado
        Susan Peto, Individually and d/b/a Forever Living Products   Florida                Texas
                                                                                          Arkansas
        1704 Rodman Street                                                             W.D. Michigan
        Hollywood, FL 33020                                                            W.D. Tennessee
                                                                                       Washington DC
                                                                            and the U.S. Dept. of Veterans Affairs
        Re:    Stockfood America v. Susan Peto, Individually and d/b/a Forever Living
               Products Florida & Forever Living.com, L.L.C.
               Our File No.: 00381-0009

        Dear Ms. Peto,

        We write pursuant to § 627.4137, Florida Statutes, to demand a response with
        insurance information for each known policy of liability insurance your clients may
        have that may provide coverage for all or a portion of our client’s claims in this
        matter:

        (a) The name of the insurer.

        (b) The name of each insured.

        (c) The limits of the liability coverage.

        (d) A statement of any policy or coverage defense which such insurer reasonably
        believes is available to such insurer at the time of filing such statement, and

        (e) A copy of the policy.

        Thank you in advance for your anticipated cooperation.

        Sincerely,

        Schneider Rothman Intellectual Property Law Group, PLLC




        Joel B. Rothman
        JBR/jcj
Case 0:19-cv-60187-WPD Document 1-3 Entered on FLSD Docket 01/22/2019 Page 11 of 11




                                                                                       Admitted to Practice
                                                                               Florida, New York, Georgia and the
                                                                                        Federal Courts of
        May 3, 2018                                                                         New York
                                                                                             Florida
                                                                                             Georgia
        VIA EMAIL: susanpeto6@yahoo.com                                                     Colorado
        Ms. Susan Peto                                                                        Texas
                                                                                            Arkansas
        Susan Peto, Individually and d/b/a Forever Living Products     Florida           W.D. Michigan
        1704 Rodman Street                                                               W.D. Tennessee
        Hollywood, FL 33020                                                              Washington DC
                                                                              and the U.S. Dept. of Veterans Affairs

        Re:    Stockfood America v. Susan Peto, Individually and d/b/a Forever Living
               Products Florida & Forever Living.com, L.L.C.
               Our File No.: 00381-0009

        Dear Ms. Peto,

        We write this follow up letter on behalf of our client Stockfood America, for the
        purposes of resolving a case of copyright infringement against you by our client. This
        demand is privileged from disclosure pursuant to FRE Rule 408.

        Enclosed please find our prior letter dated February 1, 2018, wherein we detailed the
        basis of the copyright infringement claim against you, including the evidence of
        infringement.

        We note that a review of the accused infringing webpage shows that the infringement
        has been removed. However, this does not dispose of our client’s claim. It is imperative
        that you respond to us. If we do not hear back from you, we will be forced to take
        further steps to protect our client’s rights including by filing a lawsuit against you. We
        also repeat our demand that you tender this claim to your insurance carrier. We look
        forward to your prompt response.

        Sincerely,

        Schneider Rothman Intellectual Property Law Group, PLLC




        Joel B. Rothman
        Board Certified in Intellectual Property Law
        JBR/jcj
        Enclosure
